COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  OEP HOLDINGS, LLC,                              §
  MVT SERVICES, LLC, AND                                          No. 08-18-00226-CV
  MESILLA VALLEY                                  §
  TRANSPORTATION SOLUTIONS,                                         Appeal from the
  LLC,                                            §
                                                                  327th District Court
                       Appellants,                §
                                                                of El Paso County, Texas
  v.                                              §
                                                                (TC# 2017-DCV-3020)
  JAVIER RODRIGUEZ,                               §

                       Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order denying Appellants’ motion to compel arbitration. We therefore affirm the

judgment of the court below. We further order that Appellee recover from Appellants and their

sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all appellate costs, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF SEPTEMBER, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.